*236Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth H. Newkirk appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint with prejudice under 28 U.S.C. § 1915(e)(2)(B) (2012) and 28 U.S.C. § 1915A(b) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Newkirk v. Shaw, No. 3:14-cv-00426-HEH-MHL, 2014 WL 4161991 (E.D.Va. Aug. 19, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.